Title: 15th.
From: Adams, John Quincy
To: 


       I called this evening at Putnam’s lodgings, and pass’d an hour or two with him. He went home last Sunday intending to be absent about a week; but he return’d yesterday, without compleating his visit. I told him some time ago, that I expected he would not be absent long from this town with any satisfaction to himself. He says he is happy as the day is long. He admires Newbury-Port exceedingly, and never enjoy’d himself more, than he has for the six months past. He says he is not in Love, and that is not the least reason, from which I conclude that he is. A young Lady similar in her manners, and perhaps in her disposition to him, has engaged his affections; and the schemes which he forms to be in company with her, and the manifest fondness which appears when he is with her, more than outweigh his declarations, which in cases less justifiable than the present, are not always consistent with truth.
      